Order entered May 20, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00929-CV

                   IN RE CHUAN C. CHEN, ALBERT LUTTERODT,
                   AND MPATANISHI TAYARI GARRETT, Relators

                    Original Proceeding from the 102nd District Court
                                Red River County, Texas
                             Trial Court Cause No. CV04011

                                         ORDER
                             Before Justices Bridges and Brown

       Before the Court is relator Albert Lutterodt’s May 14, 2019 “Emergency Motion for

Sanctions Against David J Potter and Jackson M Potter, et al.” We DENY the motion.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE